Smith, J.,
delivered the opinion of the court.
It may be that the contention of appellant is supported by the case of Means v. Haley, 86 Miss. 557, 38 South. 506, and that that case was not necessarily overruled by Howell v. Miller, 88 Miss. 655, 42 South. 129, or Edwards v. Butler, 89 Miss. 179, 42 South. 381, as to which we express no opinion, for the reason that it was expressly overruled in the later case of Creegan v. Hyman, 93
*224Miss. 481, 46 South. 952, in so far as it dealt with the matter now under consideration. In order to uphold appellant’s contention, it will be necessary for us to overrule this last-named case, and this we decline to do.
The judgment of the lower court is therefore correct, and is affirmed. '

Affirmed.